UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Hoe eee eee x
MARIA VILLAR, :

Plaintiff,

O09-ev-7400 (JSR} (GWG)
-V-
ORDER

CITY OF NEW YORK, et al.,

Defendants. :
see errr ee i i ee ea xX

JED S. RAKOFF, U.S.D.d.

During the evidentiary hearing yesterday, the plaintiff and
the defendants agreed that further settlement negotiations in this
case would be fruitless. Accordingly, the Court withdraws the
reference to Magistrate Judge Gorenstein and terminates’ the
limited-scope appearance of Susanne Toes of the New York Legal

Assistance Group Clinic for Pro Se Litigants.

 

SO ORDERED.
Dated: New York, NY OAS. J
May 27, 2021 JED & RAKOFF, UASZD.J.

 
